Name: Commission Implementing Regulation (EU) 2015/2232 of 2 December 2015 authorising an increase of the limits for the enrichment of wine produced using the grapes harvested in 2015 in all wine-growing regions of Denmark, the Netherlands, Sweden and the United Kingdom
 Type: Implementing Regulation
 Subject Matter: food technology;  regions and regional policy;  beverages and sugar;  European Union law;  Europe;  plant product
 Date Published: nan

 3.12.2015 EN Official Journal of the European Union L 317/24 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2232 of 2 December 2015 authorising an increase of the limits for the enrichment of wine produced using the grapes harvested in 2015 in all wine-growing regions of Denmark, the Netherlands, Sweden and the United Kingdom THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 91 thereof, Whereas: (1) Point A.3 of Part I of Annex VIII to Regulation (EU) No 1308/2013 provides that Member States may request that the limits for increasing the alcoholic strength (enrichment) of wine by volume be raised by up to 0,5 % in years in which climatic conditions have been exceptionally unfavourable. (2) Denmark, the Netherlands, Sweden and the United Kingdom have requested such increases of the limits for enrichment of the wine produced using the grapes harvested in the year 2015, as climatic conditions during the growing season have been exceptionally unfavourable. (3) Due to the exceptionally adverse weather conditions during 2015, the limits on increases in the natural alcoholic strength provided for in point A.2 of Part I of Annex VIII to Regulation (EU) No 1308/2013 do not enable the production of wine with an appropriate total alcoholic strength in certain wine-growing regions for which there would normally be market demand. (4) It is therefore appropriate to authorise an increase of the limits for the enrichment of wine produced using wine grapes harvested in 2015, in Denmark, the Netherlands, Sweden and the United Kingdom. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from point A.3 of Part I of Annex VIII to Regulation (EU) No 1308/2013, in all wine-growing regions of Denmark, the Netherlands, Sweden and the United Kingdom, the increase in natural alcoholic strength by volume of fresh grapes harvested in the year 2015, grape must, grape must in fermentation, new wine still in fermentation and wine produced using the grapes harvested in the year 2015, shall not exceed 3,5 % vol. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671.